Citation Nr: 1423550	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by frequent urination and bowel movements.

3.  Entitlement to service connection for a sleep disability, to include as secondary to service-connected allergic rhinitis.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of L3-S1.


5.  Entitlement to a rating in excess of 20 percent for residual scars of lipoma removals on the left thigh, right thigh, and left flank.

6.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae and tinea versicolor.

7.  Entitlement to a compensable rating for arterial occlusive disease of the right lower extremity.

8.  Entitlement to a compensable rating for arterial occlusive disease of the left lower extremity.

9.  Entitlement to a compensable rating for allergic rhinitis.

10.  Entitlement to a rating in excess of 10 percent for left hand tendonitis.

11.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied the Veteran's petition to reopen claims of service connection for depression and a disability manifested by frequent urination and bowel movements as new and material evidence had not been submitted, denied entitlement to service connection for sleep apnea, denied entitlement to a rating in excess of 20 percent for degenerative disc disease of L3-S1, denied entitlement to ratings in excess of 10 percent for pseudofolliculitis barbae and tinea versicolor and left hand tendonitis, and denied entitlement to compensable ratings for bilateral arterial occlusive disease of the lower extremities and allergic rhinitis.  The RO also granted an increased (20 percent) rating for residual scars of lipoma removals on the left thigh, right thigh, and left flank, effective from March 8, 2010.

The Veteran testified before the undersigned at a November 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issues of entitlement to service connection for a psychiatric disability, a disability manifested by frequent urination and bowel movements, and a sleep disability, entitlement to increased ratings for degenerative disc disease of L3-S1, residual scars of lipoma removals on the left thigh, right thigh, and left flank, pseudofolliculitis barbae and tinea versicolor, bilateral arterial occlusive disease of the lower extremities, and allergic rhinitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for a rating in excess of 10 percent for left hand tendonitis.

2.  The Veteran's claims of service connection for a psychiatric disability and a disability manifested by frequent urination and bowel movements were denied in December 1999 as not well grounded because there was no medical evidence of any such disabilities.

3.  The claims of service connection for a psychiatric disability and a disability manifested by frequent urination and bowel movements were readjudicated on a de novo basis and again denied in April 2002 as there was no medical evidence of any such disabilities; the Veteran did not appeal the denial of service connection for a disability manifested by frequent urination and bowel movements and new and material evidence was not received within a year of the issuance of the April 2002 determination.

4.  The Veteran submitted a timely notice of disagreement with the April 2002 denial of service connection for a psychiatric disability and a statement of the case was issued in April 2003, but the Veteran did not file a substantive appeal.

5.  Evidence received since the April 2002 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claims of service connection for a psychiatric disability and a disability manifested by frequent urination and bowel movements, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issue of entitlement to a rating in excess of 10 percent for left hand tendonitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The RO's April 2002 rating decision that denied the claims of service connection for a psychiatric disability and a disability manifested by frequent urination and bowel movements is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 19.32, 20.200, 20.302, 20.1103 (2013).

3.  The evidence received since the April 2002 RO decision is new and material and sufficient to reopen the claims of service connection for a psychiatric disability and a disability manifested by frequent urination and bowel movements.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran submitted a signed written statement dated in November 2012 (VA Form 21-4138) in which he stated that he wished to withdraw from appeal his claim for an increased rating for left hand tendonitis.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and it is dismissed.

II. Petitions to Reopen

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In light of the Board's favorable decision in reopening the claims of service connection for a psychiatric disability and a disability manifested by frequent urination and bowel movements, the claims are substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claims of service connection for a psychiatric disability and a disability manifested by frequent urination and bowel movements in December 1999 because there was no medical evidence of any such disabilities.  After that decision, the VCAA was enacted.  In an April 2002 rating decision, the RO correctly considered the claims on a de novo basis and again denied the claims because there was no medical evidence of any such disabilities.  Specifically, it was explained that although there was evidence of treatment for depression in service, no permanent residual or chronic disability subject to service connection was shown by the Veteran's service treatment records or demonstrated by evidence following service.  In other words, there was no evidence that depression existed.  As for the claim of service connection for a disability manifested by frequent urination and bowel movements, the RO explained that frequent urination and bowel movements was a symptom and was not considered an actually disabling condition.

The Veteran was notified of the RO's April 2002 decision, he did not appeal the denial of service connection for a disability manifested by frequent urination and bowel movements, and new and material evidence was not received within one year of that determination.  Therefore, the April 2002 denial of service connection for a disability manifested by frequent urination and bowel movements became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran submitted a timely notice of disagreement with the April 2002 denial of service connection for a psychiatric disability in July 2002 and a statement of the case was issued in April 2003.  Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify the issue of entitlement to service connection for a psychiatric disability following the April 2003 statement of the case.

As neither the Veteran nor his representative submitted any document that could be construed as a substantive appeal pertaining to the claim of service connection for a psychiatric disability following the April 2003 statement of the case, the RO closed the appeal.  The RO did not certify this issue to the Board and no further action was taken by the RO to suggest that this issue was on appeal.  Moreover, new and material evidence was not received within one year of the April 2002 denial of service connection for a psychiatric disability.  Thus, that decision also became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the April 2002 denial includes VA primary care treatment notes dated in January and September 2010 and November 2012, a February 2011 VA pain clinic consultation note, VA mental health medication management notes dated in May and December 2011, and a January 2012 VA mental health nurse case management note.  These treatment records include diagnoses of mood disorder, depression, anxiety, and constipation, reports of anxiety, depression, and irregular bowel movements since service and urinary urgency and increased urinary frequency, and a medical opinion that the diagnosed mood disorder was due to chronic pain.  The Veteran was noted to have experienced pain due to back and leg disabilities.

Hence, the additional evidence pertains to an element of the claims that was previously found to be lacking and raises a reasonable possibility of substantiating the claims by suggesting that a current psychiatric disability and a current disability manifested by frequent urination and bowel movements may be related to service or a service-connected disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the evidence triggers VA's duty to provide examinations as to the nature and etiology of the Veteran's claimed psychiatric disability and disability manifested by frequent urination and bowel movements.  The evidence is, therefore, new and material, and the claims of service connection for a psychiatric disability and a disability manifested by frequent urination and bowel movements is reopened.


ORDER

The appeal, as to the issue of entitlement to a rating in excess of 10 percent for left hand tendonitis, is dismissed.

As new and material evidence has been received, the claim of service connection for a psychiatric disability is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of service connection for a disability manifested by frequent urination and bowel movements is reopened, and the appeal is granted to this extent only.




REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, VA primary care treatment notes dated in September 2010 and February 2011, the February 2011 VA pain clinic consultation note, the May 2011 VA mental health medication management note, and the January 2012 VA mental health nurse case management note include diagnoses of mood disorder, anxiety, depression, constipation, and possible sleep apnea and reports of increased urinary frequency and urgency.  Thus, there is competent evidence of current psychiatric and sleep disabilities and a current urinary/bowel disability.        

Service treatment records indicate that the Veteran was treated for sleep difficulties and painful and frequent urination on various occasions between February 1997 and April 1999.  He reported a history of "frequent or painful urination," "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort" on reports of medical history forms dated in June 1998 and February 1999 which were completed for purposes of separation from service and a medical evaluation board examination.  Examinations conducted in February and May 1999 revealed a psychiatric abnormality (depression vs. anxiety) and difficulty sleeping.  Furthermore, the Veteran and a fellow service member have reported that the Veteran experienced loud snoring and breathing problems while sleeping in service.

The Veteran and his representative have claimed a continuity of bowel and sleep symptomatology in the years since service.  Also, the May 2011 VA mental health medication management note includes an opinion that the diagnosed mood disorder was due to chronic pain.  The Veteran was noted as experiencing chronic back and leg pain.

In sum, there is competent evidence of current psychiatric and sleep disabilities and a current disability manifested by frequent urination and bowel movements and in-service psychiatric, sleep, bowel, and urinary symptoms.  Also, there is competent evidence of a continuity of bowel and sleep symptomatology in the years since service and a medical opinion that the current psychiatric disability is due to chronic pain.  This evidence suggests that the claimed psychiatric, sleep, and urinary/bowel disabilities may be related to service or a service-connected disability.  Thus, VA's duty to obtain examinations as to the nature and etiology of any current psychiatric disability, sleep disability, and disability manifested by frequent urinary and bowel movements, is triggered.  Such examinations are needed to determine whether the Veteran has any current disability manifested by frequent urinary and bowel movements and to obtain medical opinions as to the etiology of any such disability and of the current psychiatric and sleep disabilities.

As explained above, the evidence indicates that the Veteran's current psychiatric disability may be related to a service-connected disability.  Also, he contends that his claimed sleep disability is related to his service-connected allergic rhinitis and that his claimed disability manifested by frequent urination and bowel movements is related to his service-connected back disability and the medications taken for that disability.  He has not been provided specific notice of the information and evidence that is necessary to substantiate his claims of service connection on a secondary basis in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided upon remand.

The evidence suggests that the Veteran's service-connected back disability, skin disease, and bilateral arterial occlusive disease of the lower extremities may have worsened since his last VA examinations in May 2010.  For example, he alluded to worsening of these disabilities during the February 2012 hearing .  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected back disability, skin disease, and bilateral arterial occlusive disease of the lower extremities is triggered.

Additionally, in light of the fact that additional evidence will be obtained regarding the state of the Veteran's scars during his skin examination, the Board will defer adjudication of the claim for an increased rating for residual scars of lipoma removals on the left thigh, right thigh, and left flank.

Furthermore, the Veteran was afforded a VA examination in May 2010 to assess the severity of his service-connected allergic rhinitis.  The examiner noted that there was much mucoid discharge which was indicative of severe allergic rhinitis.  However, the examiner did not specify whether and to what extent there was any obstruction of the Veteran's nasal passages.  Hence, a new VA examination is necessary to assess the severity of the service-connected rhinitis.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the Veteran reported during the February 2012 hearing that he was unemployed and that the primary cause of his inability to work was his service-connected back disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not include a specific opinion as to whether the Veteran's service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran has not been provided with a notice letter regarding his claim for a TDIU in accordance with the VCAA.  Such notice is required upon remand. Overton v. Nicholson, 20 Vet. App. 427 (2006).

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran submitted records of treatment for skin, back, and lower extremity arterial problems from Columbia Arthritis Center, P.A. and Carolinas Dermatology Group, P.A. and these records indicate that additional relevant records may be available.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any additional relevant treatment records from the above identified private treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Additionally, following a November 2011 supplemental statement of the case, additional evidence has been associated with the claims file which is relevant to some of the claims currently on appeal.  These records include VA treatment records dated from April 2011 to April 2013.  As pertinent evidence was received subsequent to the November 2011 supplemental statement of the case and as this evidence was not considered by the AOJ, the Board is required to remand the issues on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU and a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

2.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since March 2010.

3.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received post-service treatment for a psychiatric disability, bowel and urinary problems, a sleep disability, a back disability (and any associated neurologic disability), scars, a skin disease, an arterial disease of the lower extremities, rhinitis, headaches, and a left hand disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability, bowel and urinary problems, a sleep disability, a back disability (and any associated neurologic disability), scars, a skin disease, an arterial disease of the lower extremities, rhinitis, headaches, and a left hand disability from Columbia Arthritis Center, P.A. and Carolinas Dermatology Group, P.A. and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the etiology of his current psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since March 2010), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current psychiatric disability had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's psychiatric problems in service, or is otherwise the result of a disease or injury in service. 

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that the current psychiatric disability was caused or aggravated by the Veteran's service-connected disabilities and any pain caused by these disabilities.  If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all psychiatric disabilities diagnosed since March 2010, all reports of and instances of treatment for psychiatric problems in the Veteran's service treatment records (including the finding of depression/anxiety during the February 1999 examination and the Veteran's reports of psychiatric problems on the June 1998 and February 1999 reports of medical history), and the evidence that his diagnosed mood disorder is due to chronic pain.  

The examiner must provide reasons for each opinion given.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current disability manifested by frequent urination and bowel movements.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current disability manifested by frequent urination and bowel movements identified (i.e. any such disability diagnosed since March 2010), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its clinical onset in service, is related to the Veteran's urinary and bowel problems in service, or is otherwise the result of a disease or injury in service. 

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that the current disability was caused or aggravated by the Veteran's service-connected degenerative disc disease of L3-S1 and any medications taken for that disability.  If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any disability manifested by frequent urination and bowel movements diagnosed since March 2010, all reports of and instances of treatment for urinary and bowel problems in the Veteran's service treatment records (including the various treatments for painful and frequent urination and his reports of urinary problems on the June 1998 and February 1999 reports of medical history), the Veteran's report of a continuity of bowel symptomatology in the years since service, and his contention that his urinary and bowel problems are related to his service-connected back disability and medications taken for that disability.

The examiner must provide reasons for each opinion given.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current sleep disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current sleep disability identified (i.e. any sleep disability diagnosed since March 2010), the examiner indicate whether it is at least as likely as not (50 percent probability or more) that the current sleep disability had its clinical onset in service, is related to the Veteran's sleep problems in service, or is otherwise the result of a disease or injury in service. 

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that the current sleep disability was caused or aggravated by the Veteran's service-connected allergic rhinitis.  If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all sleep disabilities diagnosed since March 2010, all reports of and instances of treatment for sleep problems in the Veteran's service treatment records (including the February 1997 and April 1999 reports of treatment for sleep problems, the indication of sleep problems in the May 1999 examination report, and his reports of sleep problems on the June 1998 and February 1999 reports of medical history), his report of a continuity of sleep symptomatology in the years since service, the statement from a fellow service member that the Veteran experienced snoring and breathing problems while sleeping in service, and the Veteran's contention that his sleep problems are related to his service-connected allergic rhinitis.

The examiner must provide reasons for each opinion given.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner shall also specify the nerves affected by the service-connected back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

To the extent possible, any lower extremity neurologic manifestations of the Veteran's service-connected back disability shall be distinguished from those of any other disorder present, especially his service-connected bilateral arterial occlusive disease of the lower extremities.

The examiner must provide reasons for any opinion given.

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the AOJ shall contact the Veteran and coordinate with him to schedule a VA skin and scars examination during a time in which he is experiencing a flare up of his pseudofolliculitis barbae and tinea versicolor (particularly during a period of warm weather).  All such efforts shall be documented in the claims file.

If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.
The examiner shall report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected pseudofolliculitis barbae and tinea versicolor (including during any periods of flare up if the examination is not conducted during such a period).

The examiner shall also note any systemic therapy that has been provided for the Veteran's service-connected pseudofolliculitis barbae and tinea versicolor during the past 12 month period and the frequency and duration of any such treatment.

The examiner shall note whether the Veteran experiences flare ups of his service-connected pseudofolliculitis barbae and/or tinea versicolor and, if so, whether the examination is being conducted during a period of flare up.  The examiner shall also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner shall also report the nature and severity of any scars associated with the service-connected lipoma removals on the left thigh, right thigh, and left flank, to include whether any scar causes any loss of function. Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful should also be noted.

The examiner must provide reasons for any opinion given.

9.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral arterial occlusive disease of the lower extremities.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the distance, grade, and speed at which any claudication occurs while the Veteran is walking, whether there are any diminished peripheral pulses, whether there is any persistent coldness of an extremity, the nature and severity of any trophic changes, whether there is any ischemic limb pain at rest, whether there are any deep ischemic ulcers, and the value of Veteran's ankle/brachial index.  These findings shall be reported for each lower extremity.

To the extent possible, any manifestations of the Veteran's service-connected bilateral arterial occlusive disease of the lower extremities shall be distinguished from those of any other disorder present, especially any neurologic manifestations of his service-connected back disability.

The examiner must provide reasons for any opinion given.

10.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the AOJ shall contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his allergic rhinitis (particularly during the spring or summer).  All such efforts shall be documented in the claims file.

If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the presence of any nasal polyps and the percentage of any obstruction of a nasal passage due to the service-connected allergic rhinitis (including during any periods of flare up if the examination is not conducted during such a period).

The examiner shall note whether the Veteran experiences flare ups of his service-connected allergic rhinitis and, if so, whether the examination is being conducted during a period of flare up.  The examiner shall also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner must provide reasons for any opinion given.

11. After the Veteran has been given an adequate opportunity to submit additional evidence pertaining to his TDIU claim and after all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (migraine headaches; degenerative disc disease of L3-S1; residual scars of lipoma removals on the left thigh, right thigh, and left flank; pseudofolliculitis barbae and tinea versicolor; left hand tendonitis; allergic rhinitis; and bilateral arterial occlusive disease of the lower extremities) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner shall also indicate whether the above opinion would change if a psychiatric disability, a sleep disability, and/or a disability manifested by frequent urination and bowel movements were considered service-connected disabilities.

The examiner must provide reasons for each opinion given.

12.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since March 2010 that he was unemployed and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

13.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the November 2011 supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


